Citation Nr: 0416910	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for pterygium.

2.  Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30 following surgery 
for excision of pterygium with conjunctival graft, right eye.

3.  Entitlement to service connection for a disability of the 
legs.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right eye as 
a result of surgical treatment in November 1996 by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that a May 1998 rating decision denied the 
veteran's application to reopen his claim for service 
connection for flat feet.  The veteran perfected an appeal as 
to this issue.  However, he indicated in a statement received 
in September 1999 that he wished to withdraw the issue of 
service connection for a flat feet condition from his appeal.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board notes that a March 2003 rating decision has granted 
the veteran's request for service connection for diabetes 
mellitus type II, diabetic retinopathy, and heart disease.  
These grants will have a significant impact on the issues 
(concerning the eyes and legs) currently before the Board, 
and the Board finds that the RO should readdress those issues 
prior to adjudication by the Board.

The Board notes that the veteran has essentially sought, by 
various ways, to obtain compensation for bilateral visual 
loss that he says is attributable to service, a service-
connected disability, or to surgical procedures undertaken by 
VA.  As such, the Board finds that the veteran should be 
afforded a VA visual examination for the purpose of not only 
assessing the current severity of his connected-connected 
pterygium, but also for the purpose of determining the 
etiology of his bilateral visual disability.

As for the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board notes that the veteran has asserted that he 
was treated for psychiatric problems during service.  
According to the claim received in April 1974, the veteran 
indicated that he was treated at the Ben Hua Hospital in 
Vietnam in June 1971.  An attempt to obtain these records 
should be made.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should attempt to obtain the 
records relating to mental health 
treatment the veteran asserts he received 
during service (June 1971) from the Ben 
Hua Hospital, Vietnam.

2.  The veteran should be scheduled for a 
VA visual examination for the purpose of 
assessing the severity of his service-
connected pterygium and also to determine 
the nature and etiology of the veteran's 
bilateral visual disability.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.  The examiner should offer 
an opinion, based on a review of the 
record, as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any of the veteran's 
right eye or left eye visual loss is 
related to service, a service-connected 
disability, or to the surgery for 
excision of pterygium with conjunctival 
graft, right eye, performed in November 
1996.  The examiner is also asked to 
state whether the veteran had severe 
post-operative residuals following his 
November 1996 surgery.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




